Citation Nr: 1713818	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-44 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hemorrhoids, to include as secondary to service-connected hiatal hernia.


REPRESENTATION

The Veteran represented by:  Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983 and from October 1986 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter has a complex procedural history.  The Veteran presented sworn testimony in support of his appeal during a March 2010 hearing before one of the undersigned Veterans Law Judges.  This appeal was then denied in a December 2011 Board decision.  

However, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the Veterans Law Judge that had conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  The Board therefore vacated the December 2011 denial in June 2014.  In August 2014, the Board remanded the matter to provide the Veteran with another hearing.  Such a hearing was held in March 2016 via videoconference, before another of the undersigned Veterans Law Judges.  

Veterans Law Judges who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c)  (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Therefore, pursuant to the Court's holding in Arneson, in June 2016, the Board wrote the Veteran to inform him that under law he was entitled to have a third hearing before a third Veterans Law Judge, if he wished.  He was also informed that if he did not respond within thirty days of the letter, the Board would assume that he did not want a third hearing and would proceed to review his case.  The Veteran has not responded or otherwise contacted the VA or the Board.  Therefore, as he was notified, the Board will assume that he does not want a third hearing and will proceed to review his case.

In August 2016, the Board remanded the matter again to obtain a VA examination.  The Board finds that there has been substantial compliance with the Board's last remand directives, and appellate review may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In September 2014, a rating decision denied entitlement to a total disability rating based upon individual unemployability (TDIU).  This issue is currently being addressed at the RO by a Decision Review Officer, who held a hearing on the matter in October 2015.  At the March 2016 hearing, the Veteran was advised that the TDIU issue remained before a DRO, who had ordered additional development, and that the claim was not before the Board at this time.  He was advised that if he received a future denial from the DRO, he could request a Board hearing on that matter if he so desired.  Therefore, the Board does not have jurisdiction over this particular matter, as it is currently under review at the RO level.  It is REFERRED to the RO for further action as appropriate.

FINDING OF FACT

The preponderance of evidence demonstrates that the Veteran has no current diagnosis of hemorrhoids.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hemorrhoids, to include as secondary to service-connected hiatal hernia, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

VA's duty to notify was satisfied by letters in March and April 2009.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security medical records, and identified private medical records have been obtained.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  The Veteran was provided VA examinations assessing his claimed rectal disability in July 2008, November 2008, October 2016, and February 2017.   The examinations and opinions, particularly when viewed in combination, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology, or lack thereof.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds the examinations and the opinions adequate and sufficient to decide the merits of the Veteran's claim.

Regarding the Veteran's March 2016 hearing, the Board finds that the undersigned Veterans Law Judge who conducted that hearing fully explained the issue in compliance with Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  38 C.F.R. 3.103(c)(2) (2016).  He was fully advised that the reason for the denial was a lack of medical evidence showing a diagnosis of hemorrhoids, and he was asked about medical treatment for the claimed condition in an attempt to ascertain if there was any relevant evidence outstanding.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board videoconference hearing.  Thus, the notice provided during the Veteran's March 2016 hearing corrected any inadequacies from lack of notice in the prior Board hearing. 

With the above considerations in mind, the Board concludes that VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran seeks entitlement to service connection for hemorrhoids.  During his March 2010 hearing, the Veteran testified that his hemorrhoids were different from those experienced in service and were related to his service-connected hiatal hernia with reflux and fundoplication/Schatzki rings with history of peptic ulcer disease and recurrent small bowel obstruction.  Specifically, he stated that after he underwent a Nissen fundoplication in 2000, he developed hemorrhoids.  However, the Board notes that during his March 2016 hearing, the Veteran testified that he had been constantly self-treating his hemorrhoids ever since the initial event in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Once competency has been established, the Board is charged with the duty to assess the credibility and the weight given to evidence.   Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In evaluating credibility and evidentiary weight, the Board may consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran was treated for hemorrhoids in May 1987 while on active duty.  During a physical hardship examination performed in March 1988, the Veteran described his hemorrhoids as "treated - now okay."  

During the pendency of this appeal, the Veteran was granted four VA examinations to assess his claims of chronic hemorrhoids.  During each of these examinations, the VA examiners did not identify the presence of hemorrhoids or any other rectal disabilities.  In July 2008, the VA examiner found "[n]o evidence of any active hemorrhoids.  No evidence of any rectal bleeding."  A VA rectal examination performed in November 2008 was normal with no evidence of any masses present.  In October 2016,  a VA rectal examination was normal, with no external hemorrhoids, anal fissures, or other abnormalities.  The examiner noted that the record contained documentation of one time treatment for hemorrhoids 29 years ago, but no follow up since then.  Similarly, a VA examination of the Veteran's rectal/anal area performed in February 2017 showed "tenderness on digital rectal examination at about 7:00 with patient prone," but was otherwise normal with no external hemorrhoids, anal fissures, or other abnormalities.   The examiner concluded the Veteran did not have any external hemorrhoids or skin tags.  The Board finds these VA examination results as persuasive and conclusive evidence that the Veteran has not experienced hemorrhoids or any other rectal disability during the appeal period.

Moreover, the Veteran's medical records contain no further complaints of or treatment for hemorrhoids following March 1988.  The Veteran's post-service private and VA treatment records are entirely silent regarding complaints of or treatment for hemorrhoids.  The Board finds this absence of continued symptoms or treatment probative; especially considering the extensive medical evidence of record documenting the Veteran's other complaints of and treatment for gastrointestinal symptomatology.  He had ample opportunity while being treated for gastrointestinal disorders to report hemorrhoid or rectal issues, but he never did so.

With regard to his lay statements describing the continual presence of hemorrhoids post-service, the Board finds these statements not credible in light of numerous VA examinations covering the period of appeal which have failed to identify the presence of hemorrhoids or any other rectal disability.  While the Veteran testified at both Board hearings that he has experienced symptoms related to hemorrhoids, the medical evidence does not show that he has been diagnosed with a disability related to his complaints.  Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  The Board concludes that the objective findings of the VA examiners-showing the absence of a current hemorrhoid disability-are entitled to greater evidentiary weight than the subjective reports of the Veteran.  This conclusion is based primarily on the medical expertise of the VA medical examiners and their experience conducting physical examinations and identifying current disabilities for VA compensation purposes.  

Lastly, the Veteran contends that his alleged hemorrhoids are secondary to his service-connected hiatal hernia.  As discussed above, the probative evidence of record reflects that the Veteran does not have a current hemorrhoid disability.  Without a current disability, further analysis regarding a secondary theory of entitlement to service connection is not warranted in this case. 

In sum, the Board finds the elements of service connection for hemorrhoids, to include as secondary to service-connected hiatal hernia, have not been met. Accordingly, service connection for the claimed disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hemorrhoids, to include as secondary to service-connected hiatal hernia, is denied.



			
	STEVEN D. REISS	L. HOWELL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


